Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Amendments of Claims 1, 15 and 20 are acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 to 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 15 and 20:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed Surgical stapler for stapling the tissue of a patient, comprising: 
a handle comprising a video display; a shaft extending from said handle; an 
end effector extending from said shaft, 
a firing mechanism that eject said staples; 
a camera configured to capture a tissue image of the patient tissue; and 
a controller comprising a processor in communication with said video display and said camera configured to: 
generate a path image of a potential staple firing path comprising a first staple firing location along said potential staple firing path and a plurality of consecutive subsequent staple firing locations along said potential staple firing path, wherein said plurality of consecutive subsequent staple firing locations are distal to said first firing location, 
wherein said firing mechanism is operable to reciprocatingly eject said staples at said consecutive subsequent staple firing locations sequentially after said first staple firing location, and 
wherein said first staple firing location and said consecutive subsequent staple firing locations are selectable locations that represent discrete staple firing locations for staples to be placed; and
display said tissue image and said path image on said video display such that a clinician can orient said handle to guide said end effector along said potential 2313284894.1Application No. 15/850,495Responsive to the Office Action mailed April 28, 2022staple firing path.

The most similar art of record would be the combination of Spivey (US 2011/0295242) in view of Panescu (US 2017/0172662) as discussed on the last office action, where Spivey is used for the disclosure of the structure of the surgical stapler including the camera, while Panescu discloses a controller in communication with the camera and the video display generating what could be considered an image of a potential “firing path”, but the potential firing path of Panescu does not comprise a first staple firing location along said potential staple firing path and a plurality of consecutive subsequent staple firing locations along said potential staple firing path. The firing path of Panescu includes only one staple operation selectable location that could be considered just the first stapling location of the claimed invention and surely the image on the display would be just of that location but none of the plurality of consecutive subsequent selectable staple firing locations.
	The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731